Appeal from an order of the Supreme Court, Monroe County (Andrew V Siracuse, J), entered September 5, 2003. The order denied plaintiffs motion for leave to reargue, directed plaintiffs counsel to pay costs, attorneys’ fees and sanctions and granted defendants’ cross motion for appointment of a referee to supervise disclosure.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue be and the same hereby is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Serrano v Rajamani (6 AD3d 1191 [2004] ). Present—Hurlbutt, J.P., Scudder, Kehoe, Gorski and Hayes, JJ.